Fowler, S.—
The executor of decedent’s estate has appealed from the order assessing a tax upon the interests of the legatees and alleges that the transfer tax appraiser erred in his valuation of certain items of tangible personal property located in this State.
The decedent died on the 11th day of December, 1914. At the time of his death he had his domicile in Rhode Island. He owned a collection of antique furniture which was located in this State at the time of his death, and a competent appraiser made an affidavit in which he alleged that the market value of such furniture at the date of decedent’s death was $65,175. Testimony taken before the transfer tax appraiser disclosed that this furniture was sold in August, 1915, for $159,999, and he-accepted these figures as the value of the furniture for the purpose of the transfer tax.
The affidavit submitted by the expert employed by the estate was the only evidence before the appraiser as to the value of the *191furniture at the date of decedent’s death. The state comptroller did not produce testimony to show that the appraisal made by the expert who submitted the affidavit on behalf of the estate was incorrect, but relied upon the testimony as to the price for which the furniture sold in August, 1915. The tax is imposed upon the market value of the property at the date of decedent’s death. (Matter of Rice, 56 App. Div. 256; Matter of White, 208 N. Y. 64; Matter of Penfold, 216 id. 163.) The unsettled condition of the financial market in December, 1914, owing to the state of war existing between the principal European countries, made it difficult to dispose at that time of antique furniture of the kind mentioned in the appraisal; and the condition of financial depression existing at that time contrasted with the buoyancy of the financial market at the date when the furniture was sold, probably accounts for the great discrepancy between the valuation placed upon the furniture by the expert employed by the estate. and the price actually received upon the sale. As the only competent testimony submitted to the appraiser in regard to the' value of the furniture showed that its market value at the date of decedent’s death was $65,175, he should have accepted that valuation and not the price at which it was sold nine months later.
The decedent also owned certain porcelains which were appraised. by the expert employed on behalf of the estate at $12,915. This appraisal represented their value at the date of decedent’s death. The executor submitted an affidavit showing that the porcelains were sold for much less than the appraised value, but the transfer tax appraiser accepted the valuation of $12,915. This was correct.
The order fixing tax will be reversed and the appraiser’s report remitted to him for correction as indicated.
Order reversed.